Citation Nr: 1724352	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  09-18 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a left eye disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1981 to March 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2012 and in February 2016, the Board remanded the claims for
further development, to include rescheduling the Veteran for a hearing before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on these issues on appeal.

In the February 2016 remand, the Board instructed that the Veteran be afforded a travel board or video hearing, consistent with the prior March 2012 remand.  A March 2016 notification letter was dispatched to the Veteran, informing him that his hearing was scheduled for April 2016.  Approximately a week later, the RO contacted the Veteran twice to confirm his attendance for the April 2016 Hearing, but was unable to reach the Veteran.  In April 2016, the RO sent another letter to the Veteran to remind him of his upcoming hearing.  However, the Veteran failed to appear for the April 2016 hearing.  

Subsequently, in a May 2016 correspondence, the Veteran requested that the RO reschedule his hearing because he had not received any notice of his April 2016 hearing.  A few days later, the Veteran submitted a VA Form 20-572 Request for Change of Address.  In October 2016, he submitted another VA Form 20-572 to again apprise the RO of his updated address, confirming his updated address as the same address he provided in the previous VA Form 20-572.  The RO, however, did not respond to the Veteran's request for a rescheduled hearing and returned the matter to the Board.  

In a May 2017 Appellate Brief, the Veteran, through his representative, again, requested that this appeal be remanded to afford the Veteran another opportunity to attend a videoconference hearing before the Board.  

While the Board notes that it is the Veteran's duty to keep VA apprised of his current and most up-to-date contact information, the Board however, finds that good cause exists for rescheduling the hearing.  Therefore, a remand is warranted to reschedule the requested videoconference or travel Board hearing for the Veteran, and to notify him at his current address of record of the date, time and location of the hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a travel Board or videoconference hearing, as indicated by the Veteran.  Notice of the hearing must be sent to the Veteran at his last known address of record.  A copy of the notice informing him and his representative of the date, time and location of that hearing must be associated with the claims folder.

2.  After the hearing has been conducted, or if the Veteran withdraws his hearing request or fails to report to the scheduled hearing, the case must be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § § 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A.  § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R.  § 20.1100(b) (2016).




